United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS               September 18, 2007
                        FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                         ))))))))))))))))))))))))))                     Clerk

                               No. 06-30699

                         ))))))))))))))))))))))))))

RICHARD MAHOGANY, JR,

                   Plaintiff-Appellant,

     v.

RICHARD STALDER; JIM ROGERS; LYNN MCCLOUD,

                   Defendants-Appellees.


           Appeals from the United States District Court
               for the Eastern District of Louisiana
                          No. 2:06-CV-2293



Before DAVIS, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant      Richard   Mahogany,     Jr.   (“Mahogany”),       a

Louisiana state prisoner proceeding pro se and in forma pauperis,

appeals the district court’s order dismissing his 42 U.S.C. § 1983

civil rights action against several Louisiana prison officials.

Mahogany alleges that a prison disciplinary proceeding did not

satisfy the minimum requirements of procedural due process.                  The

district   court    applied   Supreme   Court   precedent    and   held    that


     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
Mahogany’s claims were not cognizable under § 1983.         Because Heck

v. Humphrey, 512 U.S. 477 (1994), does not bar Mahogany’s § 1983

claim in its entirety, we AFFIRM IN PART, REVERSE IN PART, and

REMAND.

                   I. FACTUAL AND PROCEDURAL HISTORY

     A prison disciplinary board found Mahogany guilty of fighting

and sentenced him to four weeks of cell confinement and forfeiture

of ninety days of good-time credits.     After exhausting the two-step

prison grievance procedure, Mahogany filed a § 1983 civil rights

action, alleging that the disciplinary proceeding violated his right

to procedural due process because he did not receive a written

statement of the evidence relied on during the proceeding or the

reasons for the disciplinary action.       In his prayer for relief,

Mahogany asks the court to (1) restore his forfeited good-time

credits; (2) reverse the disciplinary board’s decision and expunge

the results of the disciplinary proceeding from his prison record;

and (3) award him monetary damages.

     Applying Muhammad v. Close, 540 U.S. 749 (2004), and Heck, a

magistrate judge recommended that Mahogany’s complaint did not state

a cognizable claim under § 1983.       The district court adopted the

magistrate’s   report   and   recommendation   in   full   and   dismissed

Mahogany’s suit.    Mahogany appeals the dismissal to this court.      We

have jurisdiction under 28 U.S.C. § 1291 and review the dismissal

of Mahogany’s complaint for failure to state a claim de novo.        Ruiz



                                   2
v. United States, 160 F.3d 273, 275 (5th Cir. 1998) (per curiam).

                             II. DISCUSSION

     The Supreme Court has held that “a prisoner in state custody

cannot use a § 1983 action to challenge ‘the fact or duration of his

confinement.’” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quoting

Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)).         Furthermore, in

Heck, the Court held that a prisoner cannot maintain a § 1983 action

for monetary damages if “establishing the basis for the damages

claim necessarily demonstrates the invalidity of the conviction,”

512 U.S. at 481-82, unless the prisoner can prove that “the

conviction or sentence has already been invalidated,” id. at 487.2

Here, the district court rejected Mahogany’s due process claim,

reasoning that Mahogany has no § 1983 damages claim “[u]nless and

until Mahogany is able to have his disciplinary conviction reversed,

expunged, or otherwise declared invalid by a tribunal authorized to

make such a determination.”    Report and Recommendation at 2 (citing

Muhammad).

     Mahogany contends that Heck does not bar his § 1983 claim

because a judgment in his favor would not necessarily imply the

invalidity of the finding of guilt or the sanction imposed. To the

extent   that   Mahogany   seeks   restoration   of   good-time   credits,

reversal of the disciplinary board’s decision, and expungement of


     2
      Heck applies to this case, for the term “conviction” includes
rulings from prison disciplinary proceedings. Clarke v. Stalder,
154 F.3d 186, 189 (5th Cir. 1998) (en banc).

                                     3
the disciplinary proceeding from his record, Preiser and Heck bar

these avenues of relief, because such relief either directly or

indirectly challenges the validity of the disciplinary board’s

finding of guilt and of the sanction imposed.             See Dotson, 544 U.S.

at 78-82.

       Whether Mahogany’s claim for damages arising from his failure

to receive a written statement of the evidence relied on would

necessarily demonstrate the invalidity of the judgment in the

disciplinary proceeding is an issue of first impression in this

circuit.      We conclude that it does not.

       The Supreme Court has recognized an inmate’s right to seek

damages under § 1983 for the denial of procedural due process rights

during prison disciplinary hearings, including the right to receive

a   written    statement    of   the   evidence      relied   on   during   those

proceedings.       Wolff v. McDonnell, 418 U.S. 539, 554-55, 563-64

(1974).     In Heck, the Court observed that the damages sought in

Wolff were “‘damages for the deprivation of civil rights,’” and not

“damages for the deprivation of good-time credits.”                 512 U.S. at

482.   The Court further noted that there was no indication in Wolff

that “using the wrong procedures necessarily vitiated the denial of

good-time credits.        Thus, the claim at issue in Wolff did not call

into    question    the    lawfulness    of    the    plaintiff’s    continuing

confinement.”      Id. at 483; see also Edwards v. Balisok, 520 U.S.

641,   649-50    (1997)(Ginsburg,       J.,   concurring)     (suggesting    that



                                         4
failure to provide facts and evidence supporting a finding of guilt

“would not necessarily imply the invalidity of the deprivation of

good-time credits, and therefore is immediately cognizable under

§ 1983”).

      Therefore, a claim for damages based on a failure to receive

a   written   statement   of   the   evidence    relied   on   in   a    prison

disciplinary proceeding is cognizable under § 1983.            Consequently,

the district court in this case erred in dismissing Mahogany’s

§ 1983 claim in its entirety.        The district court should not have

dismissed Mahogany’s § 1983 claim in so far as Mahogany seeks

damages for the violation of his due process rights.            We therefore

REVERSE this aspect of the district court’s order, and REMAND for

reconsideration consistent with this opinion.

      The district court correctly dismissed Mahogany’s claim to the

extent that he sought restoration of good-time credits, reversal of

the   disciplinary   board’s     decision,      and   expungement       of   the

disciplinary proceedings from his record.         We therefore AFFIRM this

aspect of the district court’s order.

      On remand, the district court should decide Mahogany’s § 1983

claim to the extent that Mahogany seeks damages for the disciplinary

board’s failure to provide him with a written statement of the

evidence relied on during the disciplinary proceeding.           We caution,

however, that the damages cannot encompass the “injury” of being

deprived of good-time credits, and must stem solely from “the

deprivation of civil rights.”        Heck, 512 U.S. at 482-83, 487 n.7;

                                      5
see Wolff, 418 U.S. at 555.

                         III. CONCLUSION

     For the reasons stated above, we AFFIRM IN PART, REVERSE IN

PART and REMAND.

     AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




                                6